               Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 1 of 28




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                        EL PASO DIVISION

MAGDA ERIKA GRAHAM,                                      §
                                                         §
         Plaintiff,                                      §
                                                         §
                                                                             3:21-cv-118
v.                                                       §       Cause No. ____________________
                                                         §
EL PASO COUNTY,                                          §
                                                         §
         Defendant.                                      §

                                           NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         COMES NOW Defendant, EL PASO COUNTY (the “County”) and files this Notice of

Removal. As grounds for its removal Defendant states the following:

                                                I.
                                    THE CURRENT STATE LAWSUIT

         1.       The current suit being removed is a civil action pending in the 210th Judicial District

Court of El Paso County, Texas, styled Magda Erika Graham, Plaintiff v. El Paso County,

Defendant, Cause No. 2021DCV1110 (the “State Court Action”). Pursuant to 28 U.S.C. § 1446(a),

a true and correct copy of all process, pleadings, orders, and documents from the State Court

Action which have been served upon Defendant are being filed with this Notice of Removal and

are attached as Exhibit A. A copy of the docketing sheet from the State Court Action is also being

filed and is attached as Exhibit B.

                                                II.
                                    THE PREVIOUS STATE LAWSUIT

         2.        State Court Action No. Cause No. 2021DCV1110 (the current lawsuit) comes after

State Court Action Number 2020DCV3516 (the previous lawsuit) which commenced on October


Notice of Removal of Plaintiff’s Second Lawsuit
Page 1
               Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 2 of 28




30, 2020. The El Paso County Attorney's Office received Plaintiff's Original Petition and Request

for Disclosure on February 23, 2021 from the County Judge’s Office and accepted service on

behalf of the County. El Paso County was the sole Defendant in that matter. See Cause No. 3-21-

CV-00066-FM.

         3.       The County filed to remove State Court Action Number 2020DCV3516 to federal

court on March 15, 2021 (Doc. 1). Opposing counsel filed a motion to remand to state court on

April 1, 2021 (Doc. 4), the County filed its response to April 5, 2021 (Doc. 5). This Honorable

Court issued an Order Denying Motion to Remand of May 3, 2021 (Doc. 8). The matter remains

before the Honorable Frank Montalvo, United States District Judge.

         4.       The previous lawsuit alleged federal questions as Plaintiff has alleged violations of

her rights under 29 U.S.C. §2611 of the Family & Medical Leave Act (“FMLA”) and under 29

U.S.C. §2620 of the FMLA, as amended by the Families First Coronavirus Response Act

(“FFCRA”). Additionally, Plaintiff alleged violations of the FMLA and FFCRA due to retaliation

against Plaintiff.

                                         III.
                         CHRONOLGY OF EVENTS OF BOTH LAWSUITS

         5.       Defendant provides the following events which transpired in Cause No. 3-21-CV-

00066-FM and the current lawsuit to illustrate Plaintiff’s actions in trying to keep the current

lawsuit in state court when it is clearly proper it be removed to federal court as it is closely tied to

Cause No. 3-21-CV-00066-FM.

         6.       October 30, 2020: Plaintiff files Original Petition and Request for Disclosures in

state court (“Graham I”), alleging violations of FMLA and retaliation in violation of FMLA and

FFCRA by the Count. Plaintiff claims the violations occurred before and after she gave birth to a



Notice of Removal of Plaintiff’s Second Lawsuit
Page 2
               Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 3 of 28




child while working for the Criminal Justice Department (CJC) in 2019, and continued with

Plaintiff’s transfer to a different position with a Justice of the Peace in 2020.

         7.       March 15, 2021: The County removes the previous lawsuit to federal court and

files a notice of the removal in state court.

         8.       March 19, 2021: The County files an answer in federal court, denying the alleged

violations in Cause No. 3-21-CV-00066-FM. (Doc. 2).

         9.       March 22, 2021: This Court orders the parties to confer and submit a joint proposed

scheduling order. (Doc. 3).

         10.      April 1, 2021: Plaintiff files a Motion to Remand back to state court, alleging the

County’s removal was not timely. (Doc. 4).

         11.      April 5, 2021: The County files a response opposing Plaintiff’s Motion to Remand.

(Doc. 5).

         12.      April 6, 2021: Plaintiff then files the current petition in state court, naming El Paso

County as a defendant and alleging sexual discrimination, sexual harassment, and retaliation dating

from 2017, through the birth of her child in 2019 to her March 2020 transfer to the Justice of the

Peace’s Office, and ending with her termination from the County on May 15, 2020. Exhibit A.

         13.      April 10, 2021: Plaintiff files a reply to the County’s response opposing remand of

Cause No. 3-21-CV-00066-FM. (Doc. 6).

         14.      April 22, 2021: Plaintiff and the County file the joint proposed scheduling order as

required by this Court’s March 22, 2021 order. (Doc. 7).

         15.      May 3, 2021: This Court denies the Motion to Remand in Cause No. 3-21-CV-

00066-FM to state Court.




Notice of Removal of Plaintiff’s Second Lawsuit
Page 3
               Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 4 of 28




         16.      May 4, 2021: This Court enters a scheduling order in Cause No. 3-21-CV-00066-

FM.

                                             IV.
                            SIMILARITIES OF PLAINTIFF’S LAWSUITS

         17.      The alleged facts underlying Plaintiff’s two lawsuits are so inextricably intertwined

as to require an almost complete duplication of disclosures, interrogatories, production, and

depositions, all to establish the existence, or not, of certain common acts and omissions.

         18.      Specifically:

a.                Both lawsuits name the County as Defendant, and both lawsuits allege violations

                  of employment law by the County’s Criminal Justice Coordination Department, the

                  Human Resources Department, and at least three individual employees (Tom Lara,

                  Scott Lynn, and Jacob Garcia). The current lawsuit adds just two more alleged

                  malefactors: another co-worker, Edwardo Lopez, and County Administrator Betsy

                  Keller, who has authority over CJC, as it is a sub-unit of her office.

b.                The current lawsuit recites alleged relevant facts beginning in 2017 and ending with

                  Plaintiff’s termination in 2020.     The previous lawsuit alleges relevant facts

                  beginning in 2019 and ending with Plaintiff’s termination in 2020.

c.                Both lawsuits allege certain duties required of employers; the previous lawsuit

                  recites alleged duties with respect to FMLA and FFCRA, the current lawsuit alleges

                  duties with respect to state anti-discrimination laws.

d.                The current lawsuit claims, in almost identical language as in the previous lawsuit,

                  that she was improperly and callously transferred to work at the County Jail at some

                  unspecified date in 2019. Compare paragraph 17 of the previous lawsuit:



Notice of Removal of Plaintiff’s Second Lawsuit
Page 4
               Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 5 of 28




                                “Instead of returning her to the same position she held before she took

                                 FMLA protected leave due to the birth of her child, Employer El Paso

                                 County - KNOWING THAT SHE’S A NEW MOTHER OF A NEW

                                 BORN BABY INFANT - transfers the Employee to a night shift in the

                                 EL Paso County Jail in retaliation.” (caps in original).

                  With paragraph 48 of the current lawsuit:

                                “Instead of returning her to the same position she held before she took

                                 leave due to the birth of her child, Employer El Paso County --

                                 KNOWING THAT SHE’S A NEW MOTHER OF A NEW BORN

                                 BABY INFANT -- transfers the Employee to a night shift in the El Paso

                                 County Jail in retaliation.” (caps in original).

e.                Both lawsuits allege, in identical wording, that a county supervisor asked Plaintiff

                  to resign on October 31, 2019 “despite the fact that the Employee has not been

                  written up and is performing well.”

f.                In fact, roughly the second half of the alleged chronology in both lawsuits are

                  identical in each lawsuit - beginning with the alleged request to resign on October

                  31, 2019, continuing through the transfer to the office of a Justice of the Peace in

                  March 2020, and ending with the termination on May 15, 2020.

g.                The penultimate paragraph of the chronology in the first lawsuit claims Plaintiff

                  was terminated in violation of the FMLA and FFCRA. The penultimate paragraph

                  in the chronology of the second lawsuit alleges this same termination was

                  retaliatory and discriminatory in violation of state law.




Notice of Removal of Plaintiff’s Second Lawsuit
Page 5
               Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 6 of 28




         19.      Given the above, it’s obvious that Plaintiff is attempting to secure damages, or

perhaps settlements, based on the same basic set of facts and circumstances. This is done more

efficiently in one action before one arbiter of fact and law, rather than two.

                                         V.
                         REMOVAL OF CURRENT LAWSUIT IS PROPER

         20.      This notice of removal is timely filed under 28 U.S.C. § 1446(b), within 30 days of

the service on Defendant.

         21.      Plaintiff’s current lawsuit alleges violations of her rights under Texas Labor Code,

Chapter 21: sex discrimination, sexual harassment, disability discrimination, and retaliation.

Exhibit A. However, the United States District Court may exercise its supplemental jurisdiction

under 28 U.S.C. §1441(c).

         22.      The United States District Court for the Western District of Texas, El Paso

Division, is the proper place to file this Notice of Removal because it is the federal judicial district

embracing the place where the State Court Action was originally filed and is pending. 28 U.S.C.

§§ 1441(a).

         23.      Defendant, the removing party, will promptly give adverse parties written notice of

the filing of this Notice of Removal as required by 28 U.S.C. 1446(d). Defendant will promptly

file a copy of this Notice of Removal with the Clerk of the 210th Judicial District Court, El Paso

County, Texas, where the action is currently pending, also pursuant to 28 U.S.C. § 1446(d).

         24.      Plaintiff has not added additional Defendants.

         25.      Plaintiff demanded a jury in the state-court suit.

         WHEREFORE, PREMISES CONSIDERED, Defendant EL PASO COUNTY,

TEXAS, pursuant to these statutes and in conformance with the requirements set forth in 28 U.S.C.



Notice of Removal of Plaintiff’s Second Lawsuit
Page 6
               Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 7 of 28




§ 1446 and 28 U.S.C. §1441(c), remove the case styled Magda Erika Graham, Plaintiff v. El Paso

County, Defendant, Cause No. 2021DCV1110.

                                                         Respectfully submitted,
                                                         JO ANNE BERNAL
                                                         El Paso County Attorney
                                                         500 East San Antonio, Room 503
                                                         El Paso, Texas 79901
                                                         Bus: (915) 546-2050
                                                         Fax: (915) 546-2133

                                                   BY:   /s/ Ruben Duarte                 .
                                                         RUBEN DUARTE
                                                         Assistant County Attorney
                                                         Texas Bar No. 24002017
                                                         Email: RDuarte@epcounty.com


                                                  and    /s/ John E. Untereker     _________
                                                         John E. Untereker
                                                         Assistant County Attorney
                                                         Texas Bar No. 24080627
                                                         Email: JUntereker@epcounty.com

                                                         Attorneys for Defendant El Paso County



                                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading was submitted via
electronic mail to Enrique Chavez, Jr. at enriquechavezjr@chavezlawpc.com and Michael R.
Anderson at manderson@chavezlawpc.com, CHAVEZ LAW FIRM, 2101 Stanton Street, El Paso,
Texas 79902, attorneys for the Plaintiff on this the 21st day of May, 2021.

                                                         /s/ Ruben Duarte                 .
                                                         RUBEN DUARTE




Notice of Removal of Plaintiff’s Second Lawsuit
Page 7
Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 8 of 28




EXHIBIT A
                           Case
El Paso County - 210th District    3:21-cv-00118
                                Court               Document 1 Filed 05/21/21 Page 9 of 28
                                                                                        Filed 4/6/2021 3:36 PM
                                                                                                   Norma Favela Barceleau
                                                                                                              District Clerk
                                                                                                           El Paso County
                                                                                                           2021DCV1110
             MAGDA ERIKA GRAHAM,
                 Plaintiff,
             v.                                                              Cause No.:

             EL PASO COUNTY
                   Defendant.

                   PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

             TO THE HONORABLE COURT:

                    Plaintiff, MAGDA ERIKA GRAHAM (“Plaintiff ” or “Employee Graham”), now

             complains of Defendant, EL PASO COUNTY (“Defendant” or “Employer El Paso County”),

             and respectfully shows the Court and jury as follows:

                                                   I. DISCOVERY LEVEL

             1.     Discovery is intended to be conducted under level 2 of Rule 190 of the Texas Rules of

                    Civil Procedure.

                                                        II. PARTIES

             2.     Plaintiff, MAGDA ERIKA GRAHAM, is a natural person residing in El Paso, Texas.

             3.     Defendant EL PASO COUNTY is an entity upon whom service may be obtained by

                    serving the El Paso County Judge, Ricardo A. Samaniego, 500 E. San Antonio, Rm. 301,

                    El Paso, Texas 79901 or wherever he may be found.

                                                        III. VENUE

             4.     Pursuant to Texas Civil Practice and Remedies Code Section 15.002, venue is proper in

                    El Paso County, Texas because all or a substantial part of the events or omissions giving

                    rise to Plaintiff's claims occurred in El Paso, Texas.

                                             IV. CHRONOLOGY OF FACTS

             5.     Employers MUST prevent disability discrimination against employees to protect

                    employees, like all of us, from financial injuries and emotional trauma.


                                                         Page 1 of 11
          Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 10 of 28




6.    Employers MUST provide a reasonable accommodation to disabled employees for a

      known disability when not an undue burden, to protect employees, like all of us, from

      financial injuries and emotional trauma.

7.    Employers MUST prevent retaliatory job terminations against employees who request a

      reasonable accommodation for a known disability to protect employees, like all of us,

      from financial injuries and emotional trauma.

8.    Employers MUST prevent sexual harassment by coworkers and/or supervisors at work to

      protect employees from financial injuries and emotional trauma.

9.    Employers MUST safely prevent retaliation against employees who oppose or report

      workplace sexual harassment to protect employees from financial injuries and emotional

      trauma.

10.   Employers MUST prevent sex discrimination at work to protect employees from financial

      injuries and emotional trauma.

11.   Employers MUST safely prevent retaliation against employees who oppose or report

      workplace sex discrimination to protect employees from financial injuries and emotional

      trauma.

12.   EL PASO COUNTY is an Employer.

13.   Employer El Paso County MUST prevent disability discrimination against employees to

      protect employees, like all of us, from financial injuries and emotional trauma.

14.   Employer El Paso County MUST provide a reasonable accommodation to disabled

      employees for a known disability when not an undue burden, to protect employees, like all

      of us, from financial injuries and emotional trauma.




                                         Page 2 of 11
          Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 11 of 28




15.   Employer El Paso County MUST prevent retaliatory job terminations against employees

      who request a reasonable accommodation for a known disability to protect employees,

      like all of us, from financial injuries and emotional trauma.

16.   Employer El Paso County MUST prevent sexual harassment by coworkers and/or

      supervisors at work to protect employees from financial injuries and emotional trauma.

17.   Employer El Paso County MUST safely prevent retaliation against employees who

      oppose or report workplace sexual harassment to protect employees from financial

      injuries and emotional trauma.

18.   Employer El Paso County MUST prevent sex discrimination at work to protect

      employees from financial injuries and emotional trauma.

19.   Employer El Paso County MUST safely prevent retaliation against employees who

      oppose or report workplace sex discrimination to protect employees from financial injuries

      and emotional trauma.

20.   In 2016, Employer El Paso County hires an Employee to work in Employer El Paso

      County’s Criminal Justice Coordination department.

21.   Beginning in or about 2017 Employer El Paso County co-worker Edwardo Lopez

      repeatedly asks Employee if she “would wear a see through shirt showing your nipples?”

22.   Beginning in or about 2017 Employer El Paso County co-worker Edwardo Lopez

      repeatedly asks Employee if she “would wear a bikini?”

23.   Employer El Paso County co-worker Edwardo Lopez repeatedly asks Employee “what

      would you do if you saw your husband having sex with your sister?”

24.   Beginning in or about 2017 Employer El Paso County co-worker Edwardo Lopez tells

      other employees that Employee is a “whore.”



                                          Page 3 of 11
          Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 12 of 28




25.   Employer El Paso County co-worker Edwardo Lopez tells other employees that Employee

      has STDs.

26.   Employer El Paso County co-worker Edwardo Lopez tells other employees that Employee

      sleeps with multiple officers.

27.   In or about May 2018 Employer El Paso County Supervisor Thomas Lara receives

      Employee’s oral complaints and pleas for help regarding the constant abuse and

      harassment by Employer El Paso County Co-worker Edwardo Lopez.

28.   Employer El Paso County Supervisor Thomas Lara laughs and does nothing.

29.   Employer El Paso County Chief Joel Bishop receives Employee’s complaint and plea for

      help regarding the constant abuse and harassment by Employer El Paso County Co-

      worker Edwardo Lopez.

30.   Employer El Paso County Chief Joel Bishop emails Employee’s complaints and pleas to

      Employer El Paso County Chief County Administrator Betsy Keller.

31.   On or about May 25, 2018, Employer El Paso County Chief County Administrator Betsy

      Keller fails to investigate the abuse and harassment, but acknowledges the sexual

      harassment because she grants Employee’s request to be on opposite working shifts as

      Edwardo Lopez by prohibiting Lopez from working on the same shifts as Employee.

32.   In or about April through June 2018, Employer El Paso County Supervisor Thomas Lara

      tells Employee her Child’s birth records will say “unknown” for the father.

33.   Employer El Paso County Supervisor Thomas Lara refers to Employee’s baby’s father as

      the “alleged father.”

34.   Employer El Paso County Supervisor Thomas Lara touches Employee on the pretense of

      “giving a massage,” without Employee’s consent.



                                         Page 4 of 11
           Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 13 of 28




35.   Employer El Paso County Supervisor Thomas Lara puts his hand over Employee’s hand

      on the computer mouse, without Employee’s consent and over Employee’s repeated

      objections.

36.   In or about September 2018 Employer El Paso County Co-worker Edwardo Lopez posts

      pictures of Employee to FitFamElPaso, an El Paso social media site, writing that

      Employee is a “whore,” and “has lots of sugar daddies.”

37.   In or about September 2018, Employer El Paso County Supervisor Thomas Lara is put

      on notice of El Paso County Co-worker Edwardo Lopez posts of Employee, calling her a

      “whore” and saying she “has lots of sugar daddies.”

38.   Employer El Paso County Supervisor Thomas Lara responds by laughing and and says,

      “Aye Eddie.” Then dismisses and discredits the posts by calling them, “just dumb stuff.”

39.   Employer El Paso County Supervisor Belven Chavira, in receiving notice of Edwardo

      Lopez’s online sexual harassment of Employee, tells Employee it has been “brought to

      [his] attention,” and does nothing more.

40.   In or about December 2018, Employer El Paso County Supervisor Thomas Lara receives

      notice that Employee is pregnant.

41.   In or about April 2019, Employer El Paso County Supervisors Thomas Lara and Belven

      Chavira receive the Employee’s doctor’s request for a reasonable accommodation for

      Employee’s disability -- preeclampsia; that Employee only work day shifts at the

      courthouse.

42.   In or about May 2019 El Paso County supervisor Thomas Lara directs Employee to work

      at the jail.




                                          Page 5 of 11
          Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 14 of 28




43.   In or about May 2019, Employer El Paso County Director Scott Lynn is notified of

      Employees complaint that Supervisor Thomas Lara is not accommodating Employee’s

      disability and instead requiring Employee to work in the jail -- against doctor’s orders.

44.   Employer El Paso County Director NU receives Employee’s request to abide by doctor’s

      orders which require Employee to remain away from the Jail.

45.   Employer El Paso County Director NU confirms Employer El Paso County will abide by

      doctor’s orders.

46.   On June 14, 2019, Employer El Paso County is aware the Employee begins leave for the

      birth of the Employee’s child.

47.   On September 9, 2019, Employer El Paso County is aware the Employee returns from

      leave for the birth of the Employee’s child.

48.   Instead of returning her to the same position she held before she took leave due to the

      birth of her child, Employer El Paso County -- KNOWING THAT SHE'S A NEW

      MOTHER OF A NEW BORN BABY INFANT -- transfers the Employee to a night shift

      in the El Paso County Jail in retaliation.

49.   In or about September 2019, Employer El Paso County Co-worker Edwardo Lopez is

      scheduled to work with Employee, despite Employer El Paso County Chief County

      Administrator Betsy Keller’s assurances Edwardo Lopez was forbidden to be scheduled

      with Employee.

50.   In or about September 2019, Employer El Paso County Co-worker Edwardo Lopez

      resumes sexually harassing Employee and asks Employee, “would you wear a see-through

      dress?”




                                          Page 6 of 11
          Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 15 of 28




51.   In or about September 2019, Employer El Paso County Co-worker Edwardo Lopez tells

      Employee to “create a private SnapChat and sell nudes.”

52.   In or about October 2019, Employer El Paso County Human Resources Department

      receives Employee’s in person oral complaints and pleas for help regarding the abuse and

      harassment by Edwardo Lopez.

53.   In September or October of 2019, Employer El Paso County Human Resources

      Department receives Employee’s in person complaints and pleas for help regarding

      Supervisor Lara’s sexual harassment.

54.   Then, on October 31, 2019, Employer El Paso County’s Supervisor Thomas Lara asks

      the Employee to resign despite the fact that the Employee has not been written up and is

      performing well.

55.   On October 31, 2019, Employer El Paso County’s Supervisor Thomas Lara receives

      notice that the Employee refuses to resign.

56.   Then, in December 2019, Employer El Paso County’s Director Scott Lynn demotes the

      Employee into a specialist position -- which the Employee did not ask for or apply for.

57.   In December 2019, Employer El Paso County also reduces the Employee’s pay.

58.   As a result, the Employee sustains massive economic losses when she loses her house,

      which she had just purchased as a single mother for her daughter, because of Employer El

      Paso County’s decision to demote and reduce the Employee’s pay.

59.   In December 2019, Employer El Paso County assigns the Employee to be under

      Supervisor Jacob Garcia’s authority.

60.   Employer El Paso County’s Supervisor Jacob Garcia refuses to properly train the

      Employee, and tells her “I don’t have to train you.”



                                         Page 7 of 11
          Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 16 of 28




61.   Employer El Paso County’s Supervisor Jacob Garcia tells the Employee “I don’t want you

      here.”

62.   Employer El Paso County’s Supervisor Jacob Garcia instructs the Employee to use the

      Employee’s cell phone to text officers as part of her job duties. Supervisor Garcia then

      complains the Employee is using her phone on the job.

63.   Employer El Paso County’s Supervisor Jacob Garcia overwhelms the Employee with work

      and refuses to provide help when Supervisor Garcia receives the Employee’s requests for

      assistance.

64.   In December 2019, Employer El Paso County’s Human Resources department receives

      the Employee’s complaint about Supervisor Garcia’s retaliation and harassment against

      the Employee. However, Employer El Paso County refuses to restore the Employee’s pay

      to what it was prior to Employer El Paso County’s choice to demote the Employee.

65.   On or about March 23, 2020, Employer El Paso County transfers the Employee to the

      Justice of the Peace Office.

66.   On or about April 7, 2020, Employer El Paso County receives the Employee’s request for

      leave to care for her daughter, after her daughter’s daycare facility closes in response to

      the COVID-19 pandemic.

67.   On May 15, 2020, Employer El Paso County terminates Employee's employment with

      the El Paso County, by retaliating against and discriminating against the Employee, in

      relevant part, because she is a woman and because she was treated differently from men

      in her position, because she engaged in protected activity when she reported, opposed

      and complained of sexual harassment in the workplace, and because she reported her




                                         Page 8 of 11
          Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 17 of 28




      disability and requested a reasonable accommodation for her disability, all in violation of

      Chapter 21 of the Texas Labor Code.

68.   That Employee is Magda Erika Graham.

                              V. CAUSES OF ACTION

                 VIOLATIONS OF TEXAS LABOR CODE, CHAPTER 21:

        SEX DISCRIMINATION, SEXUAL HARASSMENT AND RETALIATION

69.   Employer El Paso County’s conduct as described above was extreme and outrageous and

      Employer El Paso County acted intentionally and recklessly.

70.   Employer El Paso County’s Thomas Lara made unwanted bodily contact with Employee

      Graham when he sexually assaulted her.

71.   Employer El Paso County discriminated and retaliated against Employee Graham in

      violation of the Texas Labor Code which protects employees from sex discrimination,

      sexual harassment and retaliation.

72.   Employer El Paso County chose not to protect Employee Graham from sex

      discrimination and severe or pervasive sexual harassment in violation of the Texas Labor

      Code.

73.   Employer El Paso County discriminated, retaliated against, and fired Employee Graham

      in violation of Texas' Labor Code.

                  DISABILITY DISCRIMINATION AND RETALIATION

74.   Employer El Paso County discriminated, retaliated against, and fired Employee Graham

      in violation of the Texas Commission on Human Rights Act, codified at Texas Labor

      Code, Chapter 21, which protects disabled employees from discrimination and retaliation.

75.   All conditions precedent to the filing of this action have occurred or have been fulfilled.



                                           Page 9 of 11
          Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 18 of 28




                                 VI. HARMS AND LOSSES

76.   Employee Graham seeks back pay, front pay, and/ or lost wages and benefits in the past

      and future. Further, Employee Graham is entitled to compensatory damages, including

      pecuniary damages, mental anguish or emotional pain and suffering inconvenience, and

      loss of enjoyment of life in the past and in the future.

77.   Additionally, Employee Graham is entitled to recover punitive damages against Employer

      El Paso County because Employer El Paso County acted with malice, or, at least, with

      reckless and/or conscious indifference to Employee Graham’s state-protected rights to be

      free from discrimination and retaliation, as contemplated by Texas Labor Code Section

      21.2585.

                                VII. JURY TRIAL DEMAND

78.   Plaintiff requests that this case be decided by a jury as allowed by the Texas Rule of Civil

      Procedure 216.

                           VIII. REQUEST FOR DISCLOSURE

79.   Pursuant to Texas Rule of Civil Procedure 194, Defendant is requested to disclose the

      information and material described in Rule 194.2.




                                          Page 10 of 11
          Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 19 of 28




                                           IX. PRAYER

80.   Plaintiff respectfully prays that she recover from Defendant actual damages over

      $200,000 but not more than $1,000,000, including but not limited to, past and future lost

      earnings, mental anguish and inconvenience, emotional pain and suffering, loss of

      enjoyment of life, bodily injury, pain and suffering, economic damages and benefits in the

      past and future, compensatory damages, punitive damages, prejudgment interest, post

      judgment interest, costs and such other and further relief to which he may show herself to

      be justly entitled, in law and in equity. Damages sought are within the jurisdictional limits

      of the court.

SIGNED on April 6, 2021.


                                              Respectfully submitted,
                                              CHAVEZ LAW FIRM
                                              2101 Stanton Street
                                              El Paso, Texas 79902
                                              (915) 351-7772




                                     By:      _____________________________
                                              Enrique Chavez, Jr.
                                              enriquechavezjr@chavezlawpc.com
                                              State Bar No.: 24001873
                                              Michael R. Anderson
                                              manderson@chavezlawpc.com
                                              State Bar No.: 24087103
                                              Attorneys for Plaintiff




                                                  May 10, 2021




                                           Page 11 of 11
                          Case
El Paso County - 210th District   3:21-cv-00118
                                Court             Document 1 Filed 05/21/21 Page 20 of Filed
                                                                                       28 4/9/2021 3:52 PM
                                                                                                   Norma Favela Barceleau
                                                                                                              District Clerk
                                                                                                           El Paso County
                                                                                                           2021DCV1110
            Chavez Law Firm
            Attorneys & Counselors at Law
             ____________________________________________________________________________________________
            2101 N. Stanton Street                                                  Telephone 915-351-7772
            El Paso, Texas 79902                                                    Facsimile 915-351-7773



                                                      REQUEST


            OFFICE OF THE DISTRICT CLERK
            EL PASO COUNTY, TEXAS

            RE:     Magda Erika Graham v. El Paso County; Cause No. 2021DCV1110; In the 210th
                    Judicial District Court

            DISTRICT CLERK:

                    Pursuant to your instructions, we are requesting you to please email us the Citation for
            the referenced case to the following email address:

                                            chavezlawfirm@chavezlawpc.com

                    The Plaintiff ’s Original Petition and Request for Disclosure will be served via personal
            service by an outside process server.

                    Thank you for your prompt assistance to this matter.

                                                         Respectfully yours,


                                                         ______/s/_________________________________
                                                         Enrique Chavez, Jr.

            ECJ/ec




                                                                     May 10, 2021
                 Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 21 of 28
                                                                     Filed on April 12, 2021
                                                                    10:31 AM
                                                                     Norma Favela Barceleau
                                                                     District Clerk
                                THE STATE OF TEXAS                   El Paso County, Texas
                                                                     Aguirre, Clarisa
         NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your
attorney do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be
required to make initial disclosures to the other parties of this suit. These disclosures generally must be
made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org”

TO: EL PASO COUNTY, which may be served with process by serving the El Paso County Judge,
RICARDO A. SAMANIEGO at 500 E. SAN ANTONIO, RM 301, EL PASO, TX 79901 or wherever
he/she may be found.


Greetings:


          You are hereby commanded to appear by filing a written answer to the Plaintiff’s Original

Petition and Request for Disclosure at or before ten o’clock A.M. of the Monday next after the

expiration of twenty days after the date of service of this citation before the Honorable 210th Judicial

District Court, El Paso County, Texas, at the Court House of said County in El Paso, Texas.

          Said Plaintiff’s Petition was filed in said court on this the 6th day of April, 2021 by Attorney at Law,

ENRIQUE CHAVEZ, JR., 2101 N. STANTON ST., EL PASO, TX                                           79902, in this case numbered

2021DCV1110 on the docket of said court, and styled:

                                                   MAGDA ERIKA GRAHAM
                                                           VS
                                                     EL PASO COUNTY

       The nature of Plaintiff’s demand is fully shown by a true and correct copy of the Plaintiff’s
Original Petition and Request for Disclosure accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

         Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 12th day of
April, 2021.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU                                            Attest: NORMA FAVELA BARCELEAU District Clerk
District Clerk                                                                El Paso County, Texas
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901                                              By: __________________________________, Deputy
                                                                                  Clarisa Aguirre


Rule 106: “-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto.”
             Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 22 of 28
                                                RETURN


Came on hand on ____________ day of ________________________, 20____, at _______ o’clock
___M., and executed in _______________________________________ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff’s Original
Petition and Request for Disclosure, at the following times and places, to-wit:

         NAME                        DATE                      TIME             Place, and Course and Distance
                           MONTH      DAY     YEAR    Hour    Min.    ____.M.         From Court House




And not executed as to the defendant, _____________________________________________________
____________________________________________________________________________________
The diligence used in finding said defendant, being___________________________________________
And the cause of failure to execute this process is: ___________________________________________
And the information received as to the whereabouts of the said defendant, being ___________________
FEES—SERVING ____ copy _____ $ ________              _____________________________________ Sheriff
                                      ________     _______________________________ County, Texas
        Total __________________ $ ________          by _________________________________, Deputy


                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to ________________________________________________,
_________________________________________ on the ______ day of ________________________,
20_____, at _______o’clock ___m. this copy of this instrument.


                                                __________________________________, Sheriff/Agent
                                                __________________________________ County, Texas
                                               By ________________________________, Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _______ DAY OF _______________________, 20_____.


                        (SEAL)
                                                         _______________________________________________
                                                         NOTARY PUBLIC, STATE OF TEXAS




                                                                 May 10, 2021
                          Case
El Paso County - 210th District   3:21-cv-00118
                                Court             Document 1 Filed 05/21/21 Page 23 ofFiled
                                                                                        28 5/6/2021 10:05 PM
                                                                                              Norma Favela Barceleau
                                                                                                         District Clerk
                                                                                                      El Paso County
                                                                                                      2021DCV1110
Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 24 of 28
Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 25 of 28
Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 26 of 28




                                      May 10, 2021
Case 3:21-cv-00118 Document 1 Filed 05/21/21 Page 27 of 28




EXHIBIT B
               Case 3:21-cv-00118 Document   1 Filed
                                   210TH DISTRICT COURT05/21/21 Page 28 of 28
                                                CASE SUMMARY
                                               CASE NO. 2021DCV1110
 Magda Erika Graham                                              §                        Location: 210th District Court
 vs                                                              §                 Judicial Officer: Perez, Alyssa
 El Paso County                                                  §                        Filed on: 04/06/2021
                                                                 §

                                                     CASE INFORMATION

                                                                                       Case Type: Wrongful Termination


     DATE                                             CASE ASSIGNMENT

               Current Case Assignment
               Case Number                       2021DCV1110
               Court                             210th District Court
               Date Assigned                     04/06/2021
               Judicial Officer                  Perez, Alyssa



                                                    PARTY INFORMATION
                                                                                                          Lead Attorneys
Plaintiff         Graham, Magda Erika                                                                   CHAVEZ, ENRIQUE, Jr.
                                                                                                                        Retained
                                                                                                               915-351-7772(W)

Defendant         El Paso County

     DATE                                    EVENTS & ORDERS OF THE COURT                                          INDEX


               EVENTS
  04/06/2021   Original Petition (OCA)

  04/06/2021       E-File Event Original Filing
                  Plaintiff's Original Petition and Request for Disclosure/ ER

  04/09/2021       Request
                  FOR CITATION/ ER

               SERVICE
  04/12/2021   Citation
                   El Paso County
               Served: 05/03/2021
               Response Due: 05/24/2021
               Emailed to Attorney / ca

     DATE                                                FINANCIAL INFORMATION

               Plaintiff Graham, Magda Erika
               Total Charges                                                                                               363.00
               Total Payments and Credits                                                                                  363.00
               Balance Due as of 5/10/2021                                                                                   0.00




                                                                                 May 10, 2021


                                                           PAGE 1 OF 1                                          Printed on 05/10/2021 at 4:20 PM
